This cause is before us on motion of defendants in error to dismiss the appeal upon the ground that the case-made and petition in error were not filed in this court within six months after the rendition of the judgment or final order complained of. The record discloses that judgment was rendered on May 16, 1913; motion for new trial was duly filed and overruled by the trial court on June 23, 1913. The case-made was not filed in this court until June 23, 1914. Chapter 18, p. 35, Session Laws 1910-11, requiring appeals to be taken in six months became effective June 14, 1911, and, as the petition in error and case-made were not filed within six months from the rendition of the final order complained of, this court is without jurisdiction to consider the cause, and the motion to dismiss is sustained. State Savings Bank of Manchester, Iowa,v. Bedden et al., 38 Okla. 444, 134 P. 20; Healy v. Davis,32 Okla. 296, 122 P. 157; Gaskin v. Cleveland Woolen Mills,38 Okla. 229, 132 P. 821; Rolater v. Strain, 31 Okla. 58,119 P. 992.
All the Justices concur. *Page 486